Steenhagen,
dissenting: It seems to me that the Board has artificially construed the plain facts. The petitioner bought the securities from another corporation, which the statute treats as separate and unaffiliated, for a contract price of $666,967.37, the amount of which was paid. Nothing was said about a gift or a capital contri*418bution. If the purchase price had been less, the selling corporation would have sustained a loss, deductible on its return. By the present decision, although the securities actually diminished in value and were disposed of at less than cost, neither corporation gets a deduction for the loss which was indubitably sustained. There is, in my opinion, nothing in the circumstances to compel such a result.
GoodRICH agrees with this dissent.